DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-22 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Inda on 5 December 2016. It is noted, however, that applicant has not filed a certified copy of the INDIA 201641041436 application as required by 37 CFR 1.55. 

Specification
The disclosure is objected to because of the following informalities: 
[0017] and [0018]: Applicant is respectfully advised to amend “filter first element” to “first filter element” for consistency.
[0035]: In line 6, “oil particles . . . is” appears to be a misstatement of “oil particles . . . are.” In lines 8-9, “may be drained of under gravity” appears to be a misstatement of “may be drained 
Appropriate correction is required.

Claim Objections
Claims 1, 13, 18, and 21 are objected to because of the following informalities:  
Claim 1: In line 9, Applicant is respectfully advised to replace the comma with a semicolon to use consistent punctuation to separate claim elements. In line 12, Applicant is respectfully advised to amend “filter first element” to “first filter element” to be consistent with line 8.
Claim 13: Applicant is respectfully advised to amend “an angle relative to horizontal or vertical plane” to “an angle relative to a horizontal or a vertical plane” to provide the necessary articles. In addition, Applicant is respectfully advised to amend “liquids collected at the first filter element . . . is removed” to “liquids collected at the first filter element . . . are removed” to correct the verb tense.

Claim 21: In line 5, Applicant is respectfully advised to amend “filter first element” to “first filter element” to be consistent with line 4 of claim 18.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paling (US 2007/0144350 A1) in view of Pierce et al. (US 6,006,651, hereinafter “Pierce”), and as evidenced by Adams et al. (US 8,852,327 B1, hereinafter “Adams”) and Peterson (US 2015/0219047 A1).
Regarding claim 1, Paling discloses an air dryer desiccant cartridge (Abstract) in a vehicle air system ([0002]) that receives compressed air with an oil mist from a compressor ([0039]) (i.e., an air 
However, Paling does not explicitly disclose a filter element comprising a PTFE based oleophobic membrane.
Pierce discloses an air brake system that filters dirt from compressed air using a filter assembly 300 (Figs. 1 and 2; col. 1, lines 19-22; col. 6, lines 6-7, 8-9) for filtering the compressed air (col. 4, lines 35-36, 42). Pierce teaches that the filter assembly should comprise a filter element 306 comprising expanded PTFE, which has oleophobic properties (col. 6, lines 40-45).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling by providing a filter element comprising a PTFE based oleophobic membrane as taught by Pierce because (1) Paling teaches that filter element 154 may comprise a suitable plastic material (Paling, [0047]), (2) air dryer desiccant cartridges of the kind taught by Paling are known in the art to be used for pneumatic braking systems, as evidenced by Adams (Fig. 1; col. 1, lines 17-22), (3) expanded PTFE is an acceptable filter material for an air brake system (Pierce, col. 1, line 50; col. 6, lines 43-45), and (4) PTFE is regarded as a plastic, as evidenced by Peterson ([0039]: “durable plastic materials such as PTFE”), so the skilled practitioner Paling is expanded PTFE.
Regarding the limitation of a PTFE-based “membrane,” (1) Paling teaches that the filter element 154 comprises a plurality of layers of filter media ([0047]), so in view of the figure (Fig. 5), a “layer” can be regarded as a membrane, and (2) Pierce teaches that the filter element may take the form of a membrane (col. 11, line 63).

Regarding claim 2, Paling teaches a cylindrical support member 132 comprising a desiccant matrix 130 ([0045]) for adsorbing moisture ([0033]) from incoming moist air that has passed through the filter element ([0017], [0039], noting arrows 84) (i.e., an air dryer mounted within the housing, the air dryer arranged to receive the compressed air stream from the first filter element).

Regarding claim 3, noting the arrows 84 in the embodiment of Fig. 1 (Paling, [0039]), the filter element 154 is downstream of the aperture 20 for incoming moist air from a compressor ([0039]) and upstream of the desiccant matrix 130 ([0045]) (i.e., the first filter element is arranged downstream of the inlet and upstream of the air dryer).

Regarding claim 4, since the filter element of Paling is held between a lower filter element support ring 156 and an upper filter support ring 157 which are sealed by seal members 162 and 164 to prevent the flow of fluid away from the filter element ([0046]), all of the compressed air stream must pass through the filter element before being received at the desiccant matrix.

Paling teaches a cylindrical support member 132 comprising a desiccant matrix 130 ([0045]) for adsorbing moisture ([0033]) from incoming moist air that has passed through the filter element ([0017], [0039]).

Regarding claim 6, since Paling teaches a filter element that comprises multiple layers of filter material ([0035], [0047]), so that two layers may be regarded as a first element and a second filter element, respectively, with the “second” filter element arranged downstream the “first” filter element.

Regarding claim 9, Pierce teaches the use of an expanded PTFE (i.e., ePTFE) membrane (col. 3, lines 8-9).

Regarding claim 11, Paling teaches a cartridge 110 with a casing 114 and base 112 (i.e., a housing) ([0045]) having an elongated shape with distally opposite ends), wherein the aperture 20 for incoming moist air (Fig. 1; [0039]) can be regarded as arranged at a “first” distal end of the housing.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce as applied to claim 6 above, and further in view of Chase et al. (US 2014/0007771 A1, hereinafter “Chase”), and as evidenced by Hindle (2008, Polypropylene (PP); British Plastics Federation).
Regarding claim 7, Paling in view of Pierce does not explicitly disclose a second filter element that is at least partly formed from a thermoplastic material.
Chase discloses a coalescing filter (Abstract) for removing oil droplets from compressed air ([0004], [0088], [0089]). Chase teaches having multiple layers of coalescing filter media along a direction of flow ([0058]), wherein the layers may include Teflon (i.e., PTFE) and polypropylene ([0082]), which is Hindle. Chase teaches that using filter layers with different properties, different sizes of liquid droplets may be coalesced ([0058]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing a second filter element that is at least partly formed from a thermoplastic material as taught by Chase because (1) Paling teaches a filter element that may comprise layers of filter media ([0047]), (2) by using filter layers with different properties, different sizes of liquid droplets may be coalesced (Chase, [0058]), and (3) polypropylene is a material that can coalesce oil when formed into a layered filter media (Chase, Fig. 7; [0082], [0098]).

Regarding claim 8, Chase teaches the use of a polypropylene layer ([0082]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 9 above, and further in view of Bansal (US 2010/0024651 A1).
Paling in view of Pierce does not explicitly disclose a porosity of an ePTFE based membrane that is at least 50%.
Bansal discloses a membrane contactor system for removing a component from a gas (Abstract), such as for capturing and separating a liquid from a gas ([0002]), using an ePTFE membrane ([0024]). Bansal teaches that porosity is a factor in the flow of fluid through an ePTFE membrane, and that about 85% to about 95% porosity for most gas-liquid contacting applications ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing an ePTFE based membrane that has a porosity of at least 50% as taught by Bansal because (1) Pierce does Bansal, [0024]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 1 above, and further in view of Wright et al. (US 2010/0089239 A1, hereinafter “Wright”).
Regarding claim 12, Paling in view of Pierce does not explicitly disclose a first filter element that is arranged to have a truncated cone shape with trapezoidal cross section.
Wright discloses an air dryer with an integral pre-filter for a brake system for vehicles ([0002]) comprising an air dryer 40 (Fig. 2; [0025]) with an upstream coalescing filter element 62 and an upstream particulate filter 80 ([0034]). Wright teaches that the coalescing filter can have a conical shape (i.e., a truncated cone shape with trapezoidal cross section) (Fig. 4; [0056]). Wright teaches that this configuration assists in the draining away of coalesced liquid ([0056]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing a first filter element that is arranged to have a truncated cone shape with trapezoidal cross section as taught by Wright because this configuration assists in the draining away of coalesced liquid (Wright, Fig. 4; [0056]).

Regarding claim 13, Wright teaches that a conical shape coalescing filter (i.e., a filter arranged with an angle relative to a horizontal or a vertical plane) to cause coalesced liquid at a top of the filter to drain away ([0056]), so it would have been prima facie obvious to provide a filter element that is angled such that collected liquids would be removed via gravity.

s 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 1 above, and further in view of Adams.
Regarding claim 14, Paling teaches that the air dryer desiccant cartridge (i.e., the air processing assembly according to claim 1) is for use in a vehicle ([0001]. [0002]) (i.e., an air processing system for a vehicle) downstream of a compressor ([0002], [0039]) (i.e., a compressor for supplying a compressed air stream). However, Paling in view of Pierce does not explicitly disclose a first conduit connecting the compressor to the inlet of the air processing assembly.
Adams teaches an air dryer cartridge (col. 1, line 17) for use in a vehicle (col. 1, line 21) comprising (Fig. 1) a coalescing filter 68 and a desiccant 72 (col. 4, lines 6, 16). Adams teaches a flow chart in which such a system would be placed (Fig. 7; col. 2, lines 54-55), which includes a conduit connecting a compressor 18 to the air dryer 16 (col. 7, lines 55-57).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the cartridge of Paling in view of Pierce by providing a first conduit connecting the compressor to the inlet of the air processing assembly as taught by Adams because (1) the compressed air required by Paling (Paling, [0056]) would require a conduit to maintain its pressure, and (2) such systems were known to use a conduit to connect a compressor and an air dryer (Adams, Fig. 7).

Regarding claim 15, Adams teaches a supply reservoir 12 for storing pressurized air until it is needed by components of the brake system 14 (col. 7, lines 65-67) (i.e., an air reservoir for restoring the compressed air stream), and a conduit from check valve 170 for passing air to the supply reservoir (Fig. 7; col. 7, lines 63-65) (i.e., a second conduit connecting the outlet of the air processing assembly to the air reservoir).

Paling in view of Pierce and Adams is for use in a vehicle (Paling, [0002]; Adams, col. 1, line 21), so it would have been prima facie obvious to provide a vehicle for such an air cartridge.

Regarding claim 17, Adams teaches that an air dryer/air cartridge/ air processing system is connected to a brake system 14 (col. 7, line 67) that is pneumatic (col. 1, line 21) (i.e., an air brake system).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, and as evidenced by Adams and Peterson.
Regarding claim 18, Paling discloses an air dryer desiccant cartridge (Abstract; Fig. 5), and implicitly, a method for its use ([0004]: “normal operation”), for use in a vehicle air system ([0002]), that removes oil mist and moisture from a compressed air stream from a compressor ([0017], [0039]) (i.e., a method of drying compressed air in a compressed air system of a vehicle; a compressor for supplying a compressed air stream), wherein incoming moist air is passed through the filter element 154/78 (Fig. 1; [0017], [0039], noting arrows 84) (i.e., passing the compressed air stream through a first filter element), and then to a cylindrical support member 132 comprising a desiccant matrix 130 ([0045]) for adsorbing moisture ([0033]) from incoming moist air that has passed through the filter element ([0017], [0039]) (i.e., subsequently passing the compressed air stream through an air dryer). 
However, Paling does not explicitly disclose that the filter element comprises a PTFE based oleophobic membrane.
Pierce discloses an air brake system that filters dirt from compressed air using a filter assembly 300 (Figs. 1 and 2; col. 1, lines 19-22; col. 6, lines 6-7, 8-9) for filtering the compressed air (col. 4, lines Pierce teaches that the filter assembly should comprise a filter element 306 comprising expanded PTFE, which has oleophobic properties (col. 6, lines 40-45).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Paling by providing a filter element comprising a PTFE based oleophobic membrane as taught by Pierce because (1) Paling teaches that filter element 154 may comprise a suitable plastic material (Paling, [0047]), (2) air dryer desiccant cartridges of the kind taught by Paling are known in the art to be used for pneumatic braking systems, as evidenced by Adams (Fig. 1, col. 1, lines 17-22), (3) expanded PTFE is an acceptable filter material for an air brake system (Pierce, col. 1, line 50; col. 6, lines 43-45), and (4) PTFE is regarded as a plastic, as evidenced by Peterson ([0039]: “durable plastic materials such as PTFE”), so the skilled practitioner would have understood that a suitable plastic material for use in the cartridge of Paling is expanded PTFE.
Regarding the limitation of a PTFE-based “membrane,” (1) Paling teaches that the filter element 154 comprises a plurality of layers of filter media ([0047]), so in view of the figure (Fig. 5), a “layer” can be regarded as a membrane, and (2) Pierce teaches that the filter element may take the form of a membrane (col. 11, line 63).

Regarding claim 19, Pierce teaches the use of an expanded PTFE (i.e., ePTFE) membrane (col. 3, lines 8-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, as applied to claim 19 above, and further in view of Bansal.
Paling in view of Pierce does not explicitly disclose a porosity of the ePTFE based oleophobic membrane that is at least 50%.
Bansal discloses a membrane contactor system for removing a component from a gas (Abstract), such as for capturing and separating a liquid from a gas ([0002]), using an ePTFE membrane ([0024]). Bansal teaches that porosity is a factor in the flow of fluid through an ePTFE membrane, and that about 85% to about 95% porosity for most gas-liquid contacting applications ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Paling in view of Pierce by providing an ePTFE based membrane that has a porosity of at least 50% as taught by Bansal because (1) Pierce does not disclose a desired ePTFE porosity, and (2) a porosity of about 85% to about 95% was known to be appropriate for most gas-liquid contacting applications (Bansal, [0024]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paling in view of Pierce, and as evidenced by Adams and Peterson.
Regarding claim 21, Paling discloses a filter element 154 (Fig. 5; [0046]) for coalescing oil mist in the incoming air ([0051]) for an air dryer desiccant cartridge (Abstract) in a vehicle air system ([0002]) that receives compressed air ([0039]) (i.e., a first filter element for an air processing assembly comprising a compressed air system of a vehicle, wherein the first filter element is adapted to be installed within an air processing assembly), wherein the cartridge 110 (Fig. 5; [0044]) comprises an aperture 20 for incoming moist air from a compressor that is passed to the filter element 154 (Fig. 1; [0039]) (i.e., the first filter element is adapted to be installed downstream of an inlet provided at a housing of the air processing assembly). 
However, Paling does not explicitly disclose that the filter element comprises a PTFE based oleophobic membrane.
.
Pierce discloses an air brake system that filters dirt from compressed air using a filter assembly 300 (Figs. 1 and 2; col. 1, lines 19-22; col. 6, lines 6-7, 8-9) for filtering the compressed air (col. 4, lines 35-36, 42). Pierce teaches that the filter assembly should comprise a filter element 306 comprising expanded PTFE, which has oleophobic properties (col. 6, lines 40-45).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Paling by providing a filter element comprising a PTFE based oleophobic membrane as taught by Pierce because (1) Paling teaches that filter element 154 may comprise a suitable plastic material (Paling, [0047]), (2) air dryer desiccant cartridges of the kind taught by Paling are known in the art to be used for pneumatic braking systems, as evidenced by Adams (Fig. 1; col. 1, lines 17-22), (3) expanded PTFE is an acceptable filter material for an air brake system (Pierce, col. 1, line 50; col. 6, lines 43-45), and (4) PTFE is regarded as a plastic, as evidenced by Peterson ([0039]: “durable plastic materials such as PTFE”), so the skilled practitioner would have understood that a suitable plastic material for use in the cartridge of Paling is expanded PTFE.
Regarding the limitation of a PTFE-based “membrane,” (1) Paling teaches that the filter element 154 comprises a plurality of layers of filter media ([0047]), so in view of the figure (Fig. 5), a “layer” can be regarded as a membrane, and (2) Pierce teaches that the filter element may take the form of a membrane (col. 11, line 63).

Regarding claim 22, since the filter element of Paling is held between a lower filter element support ring 156 and an upper filter support ring 157 which are sealed by seal members 162 and 164 to prevent the flow of fluid away from the filter element ([0046]), the filter element is positioned such that all of a compressed air stream from the aperture 20 ([0039]) must pass through the filter element.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kahlbaugh et al. (US 6,171,684 B1) teaches multilayered pleated media for filters that can comprise expanded PTFE (col. 35, lines 38-44) that can be used for mist collectors (col. 4, line 59).
Pall (US 3,252,270) discloses an apparatus for removing oil from compressed air (col. 1, lines 15-17) with a microporous filter for removing oil entrained in compressed air (col. 2, lines 64-71) (i.e., dapted to inhibit the passage of liquid contaminants comprised with the compressed air stream) comprising a fibrous filter on which is deposited a particulate material (col. 3, lines 16-23) such as polytetrafluoroethylene (col. 4, lines 30, 35).
Tran (US 2004/0118092 A1) teaches that coalescing filters for removing an oil-based aerosol ([0003]) can be combined with other filters, with filters that can be used including those containing polypropylene and Teflon ([0004]).
Walker (US 3,364,658) discloses a multiphase separation device for removing oil and water from compressed air supplied to air brakes (Abstract) comprising an oil-separating unit 40 that may comprise Teflon (col. 4, lines 3-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772